Citation Nr: 1132995	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus.  

2.  Entitlement to a compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the disabilities listed on the title page and assigned the current disability ratings.  

In May 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2008, the Board issued a decision in which it adjudicated the issues listed on the title page.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the June 2008 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In December 2009, the Board remanded the matter to the RO via the Appeals Management Center (AMC) (collectively the agency of original jurisdiction (AOJ) in this case) for additional development.  The matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require regulation of activities.  

2.  The Veteran has no deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2010).

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id  

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  Id.  

The only diagnostic code specifically addressing erectile dysfunction is Diagnostic Code 7522.  The Board can find no other diagnostic code that would be more appropriate in rating the veteran's disability.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  Thus, two distinct criteria are required for a compensable rating; loss of erectile power and deformity of the penis.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.21 provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  The Veterans Court has held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.  The Veterans Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  

Specifically, the Veterans Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40% disability rating without restriction of activities, then there would be no reason for "insulin and restricted diet" to be one of the two ways to qualify for a 20% rating.  Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009).

In Camacho, the Veterans Court also held that medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities."  Id. at 364.  In the instant case, medical evidence shows the opposite - that the Veteran's diabetes did not require regulation of activities.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Service connection was established for diabetes mellitus and erectile dysfunction associated with diabetes mellitus in the rating decision on appeal.  In that decision the RO assigned a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 for diabetes, a noncompensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522 for erectile dysfunction, and special monthly compensation under 38 U.S.C.A. § 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ, all effective in December 2004.  In a December 2008 rating decision, the RO granted service connection for non-proliferative diabetic retinopathy and assigned a 20 percent rating effective September 6, 2007; granted service connection for sensory peripheral polyneuropathy of both lower extremities and assigned separate 10 percent ratings effective July 27, 2008, and denied service connection for depression.  The Veteran has not disagreed with any part of that decision and therefore those particular issues are not before the Board at this time.  

This appeal arises from the rating decision in which service-connection was established for diabetes mellitus and erectile dysfunction.  As such, the Board has considered whether different ratings are warranted based on the facts found, for different periods of time from December 21, 2004, when the Veteran filed his claim for service connection, to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Private treatment records from the Memorial Hospital of Rhode Island, where a prostatectomy was performed by, "J.M.", M.D., contain results of a physical examination dated in February 2004.  These include, under "Genitalia", "No hernia, testes and phallus normal."  

The Board finds that this is evidence against the veteran's claim because it tends to show that he has no deformity of the penis.  

Private treatment records, from "V.T.", M.D. of Diabetes and Endocrinology Associates, Inc., record treatment of the veteran since 1996.  A March 1996 clinical notes documents that the veteran had noticed increased thirst and urination and lost 30 pounds of bodyweight in one month.  This note also stated that the veteran had been following an "ADA" diet for 2 weeks.  There is no further mention of excessive weight loss or weight gain.  

These private treatment notes do not contain any indication that the Veteran's diabetes mellitus requires avoidance of strenuous occupational and recreational activities.  Indeed, a February 2002 note indicates the opposite via a notation for exercise of "[positive] Nordic Track."  Thus, if anything, physical activity has not been regulated within the meaning of Diagnostic Code 7913 but rather exercise has been encouraged.  

The Board finds that these treatment records are evidence against the veteran's claim for a higher rating because these records tend to show that the veteran's diabetes does not require regulation of activities.  

One of the reasons for the April 2009 remand to the Board was so that records identified during the Board hearing by the Veteran, from Dr. "V.T.," could be obtained.   In January 2010 additional records of treatment by Dr. V.T. were received by the RO and are associated with the claims file.  These records received in January 2010 are a subset of the records already associated with the claims file at the time of the now vacated earlier Board decision.  These records do not provide evidence favorable to a higher rating for either disability on appeal.  The records do not show that the Veteran was seen two or more times a month by a diabetic care provider or required one or more hospitalizations per year for his ketoacidosis or hypoglycemic reactions.  They do not state that he suffered hypoglycemic reactions or ketoacidosis, they do not provide evidence that his diabetes requires that he regulate his activities.  The records do not provide evidence showing that his diabetes mellitus approximates the criteria for a schedular rating higher than the 20 percent already assigned or that the Veteran had any deformity of the penis, for any period of time on appeal.  

In March 2006, the Veteran underwent a VA compensation and pension (C&P) examination regarding his diabetes.  During the examination, which included a review of the claims file by the examiner, the Veteran reported that he had not had any complications due to his diabetes and was not on a restrictive diet.  He reported that he had no ketoacidosis or hypoglycemic reactions, was not hospitalized due to his diabetes, and had not had any recent weight change.  

Significantly, the Veteran himself reported that he had no restrictions on his activities, providing more evidence against this claim.  

Medication listed in the report included Humilin, 18 units, at bedtime.  Thus, this report shows that the Veteran's diabetes required insulin, but did not require regulation of activities.  This examination report provides evidence against assigning a higher disability rating for diabetes mellitus because the report tends to show that the Veteran's diabetes does not require regulation of activities.  

The March 2006 VA examination report contains a report that "[h]is phallus is circumcised, his testes have descended bilaterally without masses or nodules." There was a diagnosis of erectile dysfunction but no mention of any penile deformity.  Had there been any deformity of the veteran's penis it is highly likely that the examiner would have so stated.  

The Board finds that the complete absence of any mention of deformity of the veteran's penis is evidence that there was no deformity.  

Also associated with the claims file are records of VA treatment printed in December 2009 and submitted to the RO shortly after the date of the December 2009 Board remand.  The records provide no evidence favorable to assignment of a higher rating for his diabetes mellitus.  The records include a recommendation, for example in May 2008,  that the Veteran engage in regular exercise to lose weight and includes the Veteran's report in February 2009, that he walks six miles per day.  While this does not explicitly address strenuous exercise, it is certainly not evidence favorable to a finding that his diabetes requires regulation of activities within the meaning of the rating criteria.  None of these records include a prescription that the Veteran regulate his activities within the meaning of the rating criteria.  None of these records provide evidence that the Veteran has deformity of the penis.  

In June 2010, the Veteran underwent another VA C&P examination with regard to his diabetes mellitus and erectile dysfunction.  The examiner indicated that the claims file and the Veteran's computerized VA medical records had been reviewed.  A medical history was provided that the Veteran was initially treated with an oral hypoglycemic and insulin but now was treated only with insulin.  There had had not been any episodes of ketoacidosis.  There was a history of frequent hypoglycemic reaction but the Veteran had not required emergency room or hospital attention.  The medical history noted that the Veteran was under a strict diet and followed by a dietician.  The examiner stated that the Veteran does not have to restrict activity to prevent hypoglycemic reaction.  

As to treatment, the examiner stated that the Veteran is on insulin NPH 65 in the morning and 45 at night and that he has suffered no side effects of the insulin, and that he sees his primary care doctor very three months.  The examiner also stated that the Veteran denied any anal pruritis but had loss of strength in his extremities and had undergone laser treatment for his eyes.  The examiner did not attribute either of these conditions/treatment to the Veteran's diabetes.  Neurologically, the Veteran had tingling in both feet, present for about two years, no impairment of bladder or bowel function and the Veteran reported that his diabetes mellitus had moderately affected his occupational function and daily activity due to worry about his diabetes insulin dosage.  The Veteran also reported that he suffered from impotence and resulting depression.  

Physical examination revealed a well developed, well-noursished, alert, cooperative individual in no acute distress.  He had mildly diminished neurological response on monofilimant testing, but normal reflexes, bilaterally, and he was neurologically normal to touch, pain, and vibration sensation in the extremities.  There were good peripheral pulses of the dorsalis pedis and posterior tibial.  He had no callus or ulcer.  

The examiner stated that the Veteran has erectile dysfunction and that this is a systemic disease affecting his sexual function due to his diabetes, most likely, and endocrine problems.  The examiner stated that the Veteran has been seen by psychiatry for his erectile dysfunction.  

Physical genitourinary examination included inspection of the penis, testicles, epididymis and spermatic cord all within normal limits.  Patient has a hard, small, nodular lesion at underlying lower part of foreskin, which he states comes and goes.  No evidence of penis deformity.  Normal sensation and reflexes.  Peripheral pulses palpable throughout.  No fistula, no testicular atrophy, normal size and consistency.  

The examiner addressed the questions asked in the Board's December 2009 remand, provided adequate answers after physical examination and review of sufficient facts.  The examination is found by the Board to be adequate.  

The conclusion that the Veteran's penis is without deformity is consistent with the examiner's findings and the Board finds no need for additional explanation.  The examiner's finding that the Veteran does not have to restrict his activities to avoid hypoglycemic reaction the Board finds to be adequate to determine that his diabetes mellitus does not require regulation of activities.  The only symptoms resulting from his diabetes mellitus that have been identified are that he has frequent hypoglycemic reaction that does not require emergency room or hospital attention, erectile dysfunction, and tingling of his feet.  The examiner, a physician, by experience and training is in the medical expert and therefore would know the reasons that a person with diabetes would be required to regulate activities, which by definition in VA regulation is the avoidance of strenuous activities.  Hence, the examiner's finding is probative and sufficient for the Board to conclude that the Veteran's diabetes mellitus does not require regulation of activities.  

During the Board hearing, the Veteran responded to questions from his representative regarding penile deformity as follows:  

Q.  Is there any deformation in your penis at this time?

A.  I have little bumps on the side.  

Q.  Since?

A.  I would say since 2000.  

Q.  Okay, so you do have some deformity of the penis.

A.  Yes, yes. . . . 

Hearing transcript at 9.  

Later during the hearing, the Veteran's representative summarized this as follows:  "As far as his erectile dysfunction, he's demonstrated he does have bumps on his penis, it's a deformity.  And he has not had an erection since 2000.  Something's severely wrong, and as a result of his diabetes mellitus type 2."  Id. at 16.  

As to the issue of a higher rating under Diagnostic Code 7522, the Board finds that the Veteran does not have deformity of the penis and his disability does not approximate the criteria for a compensable rating under Diagnostic Code 7522.  In this regard, the clinical findings of Dr. J.M of normal genitalia and the absence of any findings of deformity by the VA medical examiner in 2006 and the findings of the VA examiner in 2010 together with that 2010 opinion that the Veteran has no deformity of the penis is more probative than the Veteran's own opinion that he has deformity of the penis.  The Veteran's opinion is tainted by the fact that he has an interest, additional compensation, in concluding that he has deformity of the penis.  In contrast, the medical professionals' findings and the specific opinion found in the 2010 examination report are not influenced by an interest in obtaining VA compensation benefits and are therefore more objective.  

Additionally, the examiner has training and experience that allows for a better determination as to whether any structure of the Veteran's penis constitutes a deformity as opposed to merely a normal variation.  While he does have erectile dysfunction, if loss of erectile power alone were sufficient for a compensable rating under Diagnostic Code 7522 the language "penis deformity" would be superfluous because whether or not the Veteran had penis deformity would not matter.  Moreover, the criteria is penis deformity with loss of erectile power.  The structure of this language is such that it is the penis deformity that is of primary importance.  Given the facts of this case, the Board finds that the Veteran's erectile dysfunction does not approximate a compensable rating under this Diagnostic Code 7522.  

During the May 2008 hearing, the Veteran, provided his explanation of how his activities are regulated by his diabetes mellitus in the following exchange between him and his representative:  

Q.  So you had the restricted activities - there's thing you can't do.

A.  No sex.

Q.  Well, besides the no sex, there are still things you can't do - you've got a special diet - and you obviously restrict your activities.  You can't just go walking around, right?

A.  No, because of the diabetes also, I went to the eye doctor and they gave me glasses.  

. . .

Q.  Okay, the glaucoma's in both eyes.  You also, again, getting back on your restricted activities.  What is it you can't do, besides sex, what is it you can't do?

A.  I have a hard time driving at night, that's a no-no.  That bothers me.  That's about it.  

Q.  Okay.  Long exercise, long walks and stuff like that, no?

A.  No long walks.  I'm good for maybe a mile, mile and a half.

. . .

Q.  But other than that, no restricted activities?  

A.  Driving's restricted.

A.  I have trouble bowling, I was a bowler all my life and I have a hard time noticing the pins.

Q.  Okay, so you can't.  

A.  Yeah, that's about it.  

Q.  But you can't run a mile anymore.

A.  No. 

Q.  Is going up and down steps tough?  Yes?

Q.  Going down ain't bad, going up is tough. 

Q.  Okay, and it's because of the diabetes?

A.  Yes.  

Q.  Okay.  Doctors have restricted any of your activities?

A.  No.  

Hearing transcript at 5-7.  

The Veteran reported that he had been at the same weight for the past 25 years.  Id. at 13.  Later during the hearing, and after a discussion of insulin injections and glucose level readings, the following interchange occurred between the Veteran's representative and the Veteran:  

Q.  So let me ask you, if you decided to go to PPAC house with your wife down the street and there's a show playing that you and your wife wanted to see, and it was right around injection time, what would you do?  Would you have to bring the works with you?

A.  Well, I do take some with me.  

Q.  Okay, so you've always got some with you?

A.  Always, always.  

Q.  Okay, so you always have a kit?

A.  I have to take it with me.  

Q.  The test kit, too?

A.  Yeah, they gave me a new test kit about a month ago.  

Q.  Do you eat five small meals a day, eat a little bit her, a little bit there?  

A.  I eat Raisin Bran in the morning, no sugar.  I only drink - I drink no sugar at all.  If I have a Coke, I'll have a Zero.  

Q.  Mm-hmm.

A.  I drink no soda, whatsoever.  I don't drink any beer.  

Q.  Meals, food?  

A.  Food, I try to stick to the pork chops and the chicken and the turkey.  

Q.  No meat.  

A.  No hamburgers.  

Q.  Because of the protein?

A.  Right, and like I said, I'm in control of my cholesterol.  

Q.  Now that's helping to control the diabetes?  

A.  Yes.  And right now, he's happy with how my cholesterol is - because it was high before.  

Id. at 10-12.  

Finally, the following interchange occurred between the Veteran, his representative, and the undersigned during the hearing:  

[Undersigned]:  Any other, I really have no other questions.  Do you?  

[Representative]:  No, just in summation, again, a higher evaluation of 40 percent is not awarded unless insulin, restricted diet and regulation of activities are required.  Avoidance of strenuous occupational and recreational activities is needed for diabetics who have a hard time keeping that blood sugar on an even keel.  He doesn't do all that much.  He says, "Oh, I can walk a mile," but when's the last time you walked a mile?  

Veteran:  It's been a while.  

[Representative]:  Alright, have you tried to?

Veteran:  Not really, no.  

[Representative]:  I mean, if you walk, you do a little bit here, a little bit there.  

Veteran:  Right.  

[Representative]:  And you don't do a lot because of your diabetes.  Am I correct?

Veteran:  Right

[Representative]:  So he does have regulation of activities, and they are regulated.  By the doctor?  I don't think the doctor needs to regulate, it's common sense.  He knows what he's doing, and they haven't done that.  

Id. at 15-16.  

In January 2011, the Veteran disagreed with the examiner's finding that he does not have restriction of activities due to his diabetes.  He reiterated that his erectile dysfunction, diabetic retinopathy, and peripheral neuropathy result in restricted activities, including difficulty driving in bright sunlight, difficulty bowling, and inability to have sex.  

In each instance where Diagnostic Code 7913 lists "regulation of activity" as a criterion for any rating higher than 20 percent, such listing is in the form of "diabetes mellitus requiring insulin, restricted diet, and regulation of activities . . ."  This context shows that the meaning of "regulation of activities" is that the Veteran's treatment for diabetes includes a prescription to regulate activities.  This is further evidenced by the defining parenthetical under the criteria for a 100 percent rating that states "avoidance of strenuous occupational or recreational activities" and by the Veteran's Court's explanation in Camacho.  

The record is absent for any evidence that treatment of the Veteran's diabetes mellitus by a medical professional has included a recommendation that the Veteran avoid strenuous occupational or recreational activities.  As stated above, the positive notation regarding exercise (a Nordic Track), is evidence to the contrary.  

All evidence of record is against a finding that the Veteran has been prescribed regulation of activities as treatment for his diabetes.  Indeed, his own testimony that no physician has told him to do so is such evidence unfavorable to his claim.  There is no contrary evidence.  

While the Veteran may not have the ability to do all that he could do in the past, this does not mean that  his diabetes mellitus requires regulation of activities.  Rather, what he asserts is that due to his diabetes mellitus he is not able to able to engage in certain activities or has more difficulty engaging in certain activities.  A requirement of regulation of activities is the criterion and is different than the inability or lessened ability to engage in certain activities.  The first is a criterion for schedular disability ratings higher than 20 percent, the second is not.  

He has been compensated for the inability to or difficulty in engaging in the activities that he has described because separate disability ratings have been assigned for his peripheral neuropathy and diabetic retinopathy and special monthly compensation has been awarded for loss of use a creative organ.  Assigning a higher rating under Diagnostic Code 7913 in addition to these awards would amount to compensating him more than once for the same manifestation of his disability; a practice that amounts to pyramiding, which is prohibited by regulation.  See 38 C.F.R. § 4.14.  

Furthermore, the Veteran's testimony attributing difficulty in climbing stairs, or lack of endurance, to his diabetes is not competent evidence.  Lay evidence is competent for some "quasi" medical questions.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However whether difficulty in climbing stairs or lack of endurance is the result of his diabetes is not such a simple issue as the diagnosis of varicose veins that gave rise to the holding in Jandreau.  Whether the Veteran has difficulty climbing stairs or has lost endurance due to diabetes, rather than some other mechanism, is too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds that referral for extraschedular consideration with regard to disability due to his diabetes mellitus is not warranted.  The symptoms and level of disability suffered by the Veteran are addressed by the schedular criteria.  The criteria found at Diagnostic Code 7913 addresses the direct, for lack of a better work, manifestations of his diabetes mellitus and the criteria found at Diagnostic Codes 8521 and 6080 and the regulation for loss of use of a creative organ address the manifestations and level of disability suffered due to the secondary, for lack of a better word, manifestations of his diabetes mellitus - diabetic retinopathy, peripheral neuropathy, and erectile dysfunction.  These are the only manifestations that are shown to have resulted from his diabetes.  Hence, the first prong of the Thun analysis has not been satisfied.  

In summary, the preponderance of the evidence shows that the Veteran's diabetes mellitus does not require regulation of activities, a necessary criterion for an evaluation higher than 20 percent disabling.  Similarly, the preponderance of the evidence shows that his erectile dysfunction does not approximate the criteria for a compensable rating under Diagnostic Code 7522.  The Board does not find evidence that the Veteran's diabetes mellitus or erectile dysfunction disabilities should be rated any higher than they already are for any period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that he is not entitled to additional compensation during any time within the appeal period.  Hence, higher ratings for diabetes mellitus and erectile dysfunction must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January 2006 and March 2006 that fully addressed all three notice elements and were sent prior to the initial RO decision in this matter.  These letters were sent in response to the Veteran's claim for service connection for diabetes mellitus, received in December 2005, from which both issues on appeal arise.  

Although the issue before the Board is whether the Veteran's disabilities are properly rated, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated

section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  In Wilson, the Federal Circuit specifically rejected the argument that section 5103(a) notice requirements were altered by the filing of a notice of disagreement.  Id. at 1058-1059.

The January 2006 letter informed the veteran of what evidence was required to substantiate the claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The veteran was also asked to submit evidence and/or information in his possession to the RO.  The March 2006 letter informed the veteran as to how VA assigns disability ratings and effective dates, the evidence necessary to substantiate these downstream elements, and asked the veteran to submit information and/or evidence to the RO.  Although, the March 2006 letter did not restate the Veteran's and VA's respective duties in obtaining evidence, there was no need to do so, given the contents of the January 2006 letter.  These letters satisfied VA's VCAA duty to notify.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and assisted the veteran in obtaining private medical treatment records form "V.T.", M.D., "J.M.", M.D., and the Memorial Hospital of Rhode Island.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Adequate VA examinations with regard to both disabilities on appeal were afforded the Veteran in March 2006 and June 2010.  

In the joint motion, the Parties instructed the Board to request records of treatment of the Veteran for diabetes mellitus at a VA facility, assist the Veteran in obtaining records of treatment by Dr. V.T after November 29, 2005, and afford the Veteran a new examination so that there would be current findings as to his disabilities that are the subject of his appeal.  In December 2009 the Board remanded the matter to the AOJ so that these instructions could be carried out.  As already explained, an adequate examination was provided in June 2010.  In January 2010 the AMC sent a letter to the Veteran asking  him to complete and return a release of authorization (VA Form 21-4142) to VA of records from Dr. V.T. and informed him that he could submit the records himself if he so desired.  Pursuant to that letter records of treatment from Dr. V.T. were submitted to VA and were associated with the claims file at that time of the C&P examination.  In July 2008 (after the Board's now vacated June 2008 decision was issued) and in December 2009, records of treatment at a VA facility were added to the record.  Based on these facts, the Board concludes that there has been compliance with the instructions in the joint motion and the December 2009 remand from the Board to the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


